ITEMID: 001-101872
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF MAJAN v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1944 and lives in Rimavská Baňa.
5. The applicant's father was a member of an agricultural co-operative. He died in 1995.
6. The cooperative underwent a transformation and a monetary value of the membership interests of individual members was established. In a decree of 4 September 1998 the co-operative certified the financial value of the ownership interest that had once belonged to the applicant's father.
7. The applicant subsequently made a claim for compensation in respect of his father's membership interest (see below).
8. On 3 March 1998 the Banská Bystrica Regional Court declared the co-operative insolvent.
9. On 25 June 1998 the applicant registered his compensation claim in the insolvency proceedings.
10. On 18 May 1999 the regional court held a hearing (prieskumné pojednávanie) with a view to establishing the claims of the different creditors. At the hearing the receiver rejected the applicant's claim on the ground that he had filed it in his own name but had failed formally to show that the claim, which had originally belonged to his father, had actually devolved on him. The applicant was referred to the possibility of seeking judicial establishment of his claim by way of a separate action (incidenčná žaloba). The applicant brought such an action and was successful (see below).
11. In the following period, the regional court agreed to the sale of the co-operative's individual assets.
12. On 1 December 2005 a final report on the sale of the co-operative's assets was submitted to the regional court. It was amended on 14 March 2006 and displayed on the regional court's official notice board on 6 March 2007.
13. On 4 April 2007 a hearing took place. On 18 October 2007 a meeting of the insolvency creditors took place and a new receiver was appointed.
14. On 21 June 2010 the applicant informed the Court that the insolvency proceedings were still pending.
15. On 1 June 1999 the applicant brought an action against the insolvency receiver in the regional court seeking judicial establishment of his compensation claim.
16. On 30 April 2002 the regional court granted the action and decided that the applicant had a claim in an amount equivalent to 18,537 euros. The applicant alleged that the judgment had not been served on him but on his daughter and therefore had not yet become final.
17. The Government stated that the judgment had become final on 3 July 2002.
18. On 8 July 2003 the applicant lodged a complaint under Article 127 of the Constitution with the Constitutional Court in respect of the length of the insolvency proceedings and the proceedings in the action for establishment of his claim.
19. On 10 September 2003 the Constitutional Court declared the complaint inadmissible. As for the proceedings in the applicant's action, it observed that they had ended in 2002. They had thus no longer been pending at the time when the constitutional complaint had been lodged. In these circumstances, in line with the Constitutional Court's established practice, the complaint of the length of those proceedings was manifestly illfounded. As for the insolvency proceedings, the Constitutional Court observed that the sale of the co-operative's assets was still under way and had not yet been completed. As the Constitutional Court had not found any undue delays, it concluded that the complaint in respect of the insolvency proceedings was manifestly ill-founded.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
